Title: To James Madison from Lange and Bourne, 17 June 1802 (Abstract)
From: Lange and Bourne
To: Madison, James


17 June 1802, Amsterdam. “By the request of our friend and Partner Mr. Sylvs. Bourne, we have the honor to send you hereby some Leyden newspapers up to the 15 Instt. which we hope will meet you in a perfect State of health! We are Sorry to mention at same time that Mr B: is since some time unwell of a nervous fever in Consequence of his Lady’s Sickness.… This has induced him as his indisposition prevents a regular attention to the duties of his office, as Consul general, to give ad interim proper powers for that purpose to Mr. Herman Hendrik Damen and due notice is given thereof to the Collectors of the different ports of the United States.” Postscript adds that “as Mr B. appears to be in a way of recovering we hope he will Soon be able to attend to the business again himself.”
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 2 pp.



   
   Bourne’s business partner was Johann Wilhelm Lange; their partnership dated from 1797 (Van Winter, American Finance and Dutch Investment, 1:432–33 n. 27).



   
   A full transcription of this document has been added to the digital edition.

